Citation Nr: 0805827	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-30 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for residuals of scarlet 
fever, to include bilateral hearing loss, bilateral eye 
disorders and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1944 to May 
1946.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board has advanced the appeal on the Board's docket 
pursuant to 38 C.F.R. § 20.900. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2007 the Board remanded the issue for a VA 
examination.  The VA medical facility sent notice of the 
examination to an address in New Mexico, the veteran 
currently resides in Utah.  Thus the veteran needs to be 
rescheduled for his VA examination and notice of the 
examination is to be sent to his address in Utah.  

Accordingly, the case is REMANDED for the following actions:


1.  The veteran should be re-scheduled 
for an appropriate VA examination to 
ascertain the nature and etiology of his 
claimed bilateral hearing loss, 
bilateral eye disorder and COPD.  He 
should be provided notice of the 
rescheduled examination at his Utah 
address.  During the examination, it is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All clinical and any 
special test findings should be clearly 
reported, to include an audiological 
evaluation with audiometric studies to 
ascertain whether the veteran now has 
bilateral hearing loss disability as 
defined in 38 C.F.R. § 3.385.  After 
reviewing the claims file (to 
specifically include service medical 
records) and examining the veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current bilateral hearing loss, 
bilateral eye disorder and COPD are 
related to service and to the veteran's 
scarlet fever suffered in service.  The 
examiner also should specify any other 
current residuals the veteran has due to 
his in-service scarlet fever.  A 
detailed rationale for all opinions 
expressed should be furnished.

2.  After completion of the above, and 
any other development deemed necessary, 
the RO should review the expanded record 
and determine if the benefit sought can 
be granted.  Unless the benefit sought 
is granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



